Per Curiam.
This action was brougdit by the defendant in error against the plaintiff'in error. There Was judgment for the plaintiff, and the defendant takes writ of error.
This cause coming on to be heard in its regular order on the docket, and the same being submitted upon abstracts of the record that, by reason of not being excepted to, are admitted to be true, and which, under the rules, require a consideration of the cause upon the abstracts alone without reference to the transcript of the record. After due consideration the court finds that no reversible error is made to appear by the said abstracts, it is, therefore, ordered and adjudged that the judgment of the court below is hereby affirmed at the cost of the plaintiff in error.